Blanchard, J.
This is a motion for interpleader, made by defendant. Defendant issued a benefit certificate to its member, John Brophy, for the benefit of his wife. She died, and upon, her death the certificate originally issued was surrendered and a new one issued to Brophy’s daughter, Honora Dalton. This certificate has remained in possession of said Honora Dalton until it was surrendered to defendant at its request after the death of John Brophy. It is under this certificate that one claim for the amount of the certificate, $2,000, is made. It appears that during the lifetime of Brophy, it being represented that the certificate held by Honora Dalton was lost, a duplicate was issued to Nora Dalton, being the same party as Honora Dalton, which duplicate certificate was subsequently surrendered to defendant, a new one issued to the plaintiff, a daughter, for $1,200, Nora Dalton for $500, and John Brophy, a son, for $300. Plaintiff’s claim arises under this certificate. Honora Dalton claims that there was no provision for the issuance of a duplicate certificate in the constitution or by-laws of defendant, and that the certificate under which plaintiff claims is void for other defects, and also because the duplicate certificate issued under the assumption of the loss of the one held by her was fraudulently issued. I am of the opinion, however, that this is a proper case to order an interpleader. A very similar situation was presented in the case of McCormick v. Supreme Council, 6 App. Div. 175, where it was held that an order of interpleader was properly granted. The court there said (p. 177): “ While there may be two papers or written instruments outstanding, there was but one insurance effected and but one set of premiums paid.” Such is the case here. There can be but one valid claim, and, the defendant being willing to deposit into court all that is due, the various claimants should be compelled to litigate among themselves as to who is entitled to the benefits of the insurance effected. The defendant not being without fault in the creation of the situation here presented, no costs will be allowed it.
Ordered accordingly.